Case 1:17-cv-03446-JPH-TAB Document 65 Filed 10/09/18 Page 1 of 2 PageID #: 315




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 THERESA NELSON,

 Plaintiff,                                              Case No. 1:17-cv-03446-TWP-TAB

 v.                                                        Honorable Judge Tanya W. Pratt

 MED-1 SOLUTIONS, LLC, RICHARD R.
 HUSTON and VOAPPS, INC.,

 Defendants.

                                   NOTICE OF SETTLEMENT

         PLEASE TAKE NOTICE that THERESA NELSON (“Plaintiff”), hereby notifies the

 Court that Plaintiff and Defendants MED-1 SOLUTIONS, LLC and RICHARD R. HUSTON,

 only, settled all claims between them in this matter and are in the process of completing the final

 closing documents and filing the dismissal.

 Respectfully submitted this 9th day of October, 2018.

                                                             Respectfully submitted,

                                                             s/ Nathan C. Volheim
                                                             Nathan C. Volhiem
                                                             Sulaiman Law Group, Ltd.
                                                             2500 S. Highland Avenue, Suite 200
                                                             Lombard, IL 60148
                                                             Phone: (630) 575-8181
                                                             nvolheim@sulaimanlaw.com
                                                             Attorney for Plaintiff




                                                 1
Case 1:17-cv-03446-JPH-TAB Document 65 Filed 10/09/18 Page 2 of 2 PageID #: 316




                                   CERTIFICATE OF SERVICE

           I hereby certify that I today caused a copy of the foregoing document to be electronically

 filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

 record.


                                                               s/ Nathan C. Volheim_____
                                                               Nathan C. Volheim




                                                   2
